Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Lee Saunders petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to reduce his sentence. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Saunders’ motion on November 28, 2015. Accordingly, because the district court has recently decided Saunders’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.